[Cite as State v. King, 2012-Ohio-5895.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98400




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                           SIDNEY KING
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-533345

        BEFORE: S. Gallagher, J., Blackmon, A.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: December 13, 2012
FOR APPELLANT

Sidney King, pro se
Inmate No. 582-725
Mansfield Correctional Institution
1150 North Main Street
Mansfield, OH 44903

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: John Hanley
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

       {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1, the trial court records, and briefs of the parties.

Appellant, Sidney King, appeals from the decision of the Cuyahoga County Court of

Common Pleas that denied his pro se motion for resentencing. For the reasons stated

herein, we affirm.

       {¶2} King was indicted on multiple counts on January 29, 2010. He pleaded

guilty to one count each of felonious assault with a three-year firearm specification and a

forfeiture specification, domestic violence, having a weapon while under disability with a

forfeiture specification, endangering children, and resisting arrest with a forfeiture

specification. On or about March 22, 2010, the trial court sentenced King to a total

prison term of 14 years with five years of mandatory postrelease control, and the court

ordered King to forfeit a revolver. King did not file a direct appeal.

       {¶3} On May 10, 2012, King filed a pro se motion for resentencing. The trial

court denied the motion, and King filed this appeal.

       {¶4} King raises one assignment of error that claims his constitutional rights were

violated because the trial court failed to consider whether his sentence was consistent

with sentences imposed for similar crimes committed by similar offenders. Because

King has forfeited his ability to raise this issue, we must reject his challenge.
       {¶5} Initially, we find that King’s challenge is barred by res judicata.         “Res

judicata bars the assertion of claims against a valid, final judgment of conviction that

have been raised or could have been raised on appeal.” State v. Ketterer, 126 Ohio St.3d

448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 59, citing State v. Perry, 10 Ohio St.2d 175, 226

N.E.2d 104 (1967), paragraph nine of the syllabus. Because King could have raised the

issue on direct appeal, but failed to do so, res judicata bars him from raising this challenge

more than two years after his sentence was imposed. See State v. Gilmore, 8th Dist. No.

97884, 2012-Ohio-3962, ¶ 20-21; State v. Poole, 8th Dist. No. 96921, 2012-Ohio-2622, ¶

20.

       {¶6} Furthermore, this court has recognized that in order to preserve a

proportionality or consistency challenge for appeal, a defendant must raise the issue and

present some evidence about similar offenders and their sentences to the trial court.

State v. Wilson, 8th Dist. No. 97657, 2012-Ohio-4153, ¶ 15. Because no transcript has

been provided on appeal, we must presume regularity in the proceedings. Knapp v.

Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980). Moreover, there

is nothing to indicate that King raised the issue or presented any evidence about similar

offenders and their sentences to the trial court. As a result, King failed to preserve the

issue for review and we must overrule King’s sole assignment of error.

       {¶7} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




SEAN C. GALLAGHER, JUDGE

PATRICIA ANN BLACKMON, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR